Exhibit 10.9

Non-Employee Directors’ Compensation for 2014

At its regularly scheduled meeting on December 5, 2013, the Board of Directors
of Aqua America, Inc., upon the recommendation of its Executive Compensation
Committee, approved the following directors’ compensation for 2014 for the
non-employee directors of Aqua America, Inc.: (1) an annual cash retainer of
$45,000; (2) an annual cash retainer for the Chair of the Executive Compensation
Committee of $10,000; (3) an annual cash retainer for the Chair of the Audit
Committee of $10,000; (4) an annual cash retainer for the Chair of the Corporate
Governance Committee, who also serves as the lead independent directors, of
$10,000; (5) a meeting fee of $2,000 for each meeting of the Board of Directors;
(5) a meeting fee of $1,500 per meeting for meetings of the Board Committees;
and (6) an annual stock grant to directors of $50,000, rounded to the nearest
100 shares payable on the first of the month following the Annual Meeting of
Shareholders. All directors are reimbursed for reasonable expenses incurred in
connection with attendance at Board or Committee meetings.